Citation Nr: 1517821	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  07-10 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a bilateral foot disorder, to include a dermatological disorder claimed as jungle rot.

2.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran had active service from November 1963 to October 1965, with subsequent periods of active duty for training (ADT) with the Army Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and November 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Veteran's VA claims file has been transferred to the Appeals Management Center (AMC) in Washington, DC.

In January 2011, the Veteran was afforded a hearing at the Central Office before the Acting Veterans Law Judge (AVLJ) rendering the determination in these claims.  A transcript (Transcript) of the hearing has been associated with the record.

The Board has re-characterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, as the record contains diagnoses for multiple psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, when a claimant makes a claim, he/she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  


These issues were remanded by the Board so as to obtain records from the Social Security Administration (SSA), as well as to verify an in-service PTSD stressor, in April 2011.  In August 2014, the Board again remanded these issues so as to obtain additional medical records and, as to the claim for service connection for an acquired psychiatric disorder, a VA examination.  The Board finds that the AMC substantially complied with the remand orders, as SSA records have been associated with the record and the Veteran's in-service PTSD stressor was confirmed.  Additional post-service records have been obtained and associated with the file, and a VA psychiatric examination was provided.  As such, no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  In a final rating decision dated in December 2004, the RO denied the Veteran's applications to reopen his claims for entitlement to service connection for a bilateral foot disorder and PTSD.  The Veteran was notified of the denial by letter dated in December 2004, including his appellate rights, but he did not file a timely appeal.

2.  Evidence received since the December 2004 rating decision, while new, fails to raise a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a bilateral foot disorder. 

3.  Evidence received since the December 2004 rating decision raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder. 

4.  VA medical evidence of record links a verified, in-service stressor to a diagnosis of trauma and stressor-related disorder (TSRD).


CONCLUSIONS OF LAW

1.  The unappealed December 2004 rating decision that denied service connection for a bilateral foot disorder and PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

2.  As to a bilateral foot disorder, the evidence received since the December 2004 rating decision is not new and material; the claim for entitlement to service connection for a bilateral foot disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  As to an acquired psychiatric disorder, the evidence received since the December 2004 rating decision is new and material; the claim for entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  An acquired psychiatric disorder was incurred in or is otherwise related to the Veteran's period of active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) clarified that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Regarding the Veteran's claims pertaining to an acquired psychiatric disorder, each is granted herein.  As such, a discussion of the VCAA for these issues is unnecessary.

As to the Veteran's bilateral foot claim, he was provided general notice concerning the criteria to establish service connection in a January 2006 letter.  In that letter, the RO advised the Veteran of the basic criteria necessary to prevail on his claim, and explained VA's duties to assist him in obtaining evidence relevant to the claim.  He was advised to identify any evidence relevant to his claim and that VA could assist him in obtaining any relevant evidence.  He was also advised generally of the way VA assigns disability ratings and effective dates should the underlying claim be granted.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court addressed directives consistent with the VCAA with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  

In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  

In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Here, the January 2006 letter provided adequate notice of what constitutes material evidence in the case at hand, which met the directives of Kent.  

The Board also concludes VA's duty to assist has been satisfied.  Following the Board's August 2014 remand, additional VA treatment records were associated with the Veteran's claims file.  As noted above, SSA records have also been obtained.  No additional evidence which may aid the Veteran's claim or might be pertinent to the bases of the claim has been identified or remains outstanding.  A September 2006 Formal Finding indicated that VA treatment reports 1975, 1975, and 1985 are unavailable.  As such, the duty to assist requirement has been satisfied.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Here, a medical examination has not been performed, nor a medical opinion obtained, with respect to the Veteran's claim for service connection for a bilateral foot disorder.  However, the Board finds that the evidence of record fails to demonstrate any link between a current foot disorder and his military service, as discussed in detail below.  As such, a remand for an examination and/or opinion is not necessary to decide the Veteran's claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of unsubstantiated lay allegations establishing the required association between a current disability and service.)  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence

The Veteran has claimed entitlement to service connection for a bilateral foot disorder.  He contends that he developed jungle rot while serving in Vietnam.  The Veteran also asserted that he suffers from an acquired psychiatric disorder related to the discovery of a friend's body, following a suicide, during his period of active service.

The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

In this case, the RO originally denied the Veteran's psychiatric claim in October 1989, and his foot claim in August 2003, because the evidence of record failed to demonstrate a diagnosis for either disorder during his period of active service, or at any time post-service.  More recently, the Veteran's applications to reopen these claims were denied in December 2004, as the RO determined that new evidence had not been submitted sufficient to reopen either claim.  The Veteran did not appeal that rating decision, and it became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

Since the prior final decision, new evidence has been added to the claims file.  The new evidence consists of additional VA treatment records, SSA records, statements from the Veteran, the Veteran's Board hearing transcript, and VA examination reports.  Following a review of the voluminous medical record, a diagnosed bilateral foot disorder has not been identified.  The Board notes that some VA outpatient reports note a prior prescription, by history, of a topical cream used to treat his feet, but no corresponding diagnosis is of record.  

With regard to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, the most pertinent new evidence is an October 2014 VA examination report which diagnosed the Veteran with TSRD as directly-related to finding his friend's body during his period of military service.

In summation, there is no medical evidence of a diagnosis of a dermatological disorder of the bilateral feet of record, or any other bilateral foot disorder, and there is no evidence linking a prescription of a skin cream, by history, to jungle rot or any in-service ailment.  As to the Veteran's statements in support of his claim, to include his hearing testimony, the Board has examined these documents and finds these statements to be cumulative of his previous contentions, and the evidence submitted does not establish or help to establish that a current diagnosis of a bilateral foot disorder is of record.  There is simply no evidence of record, to date, to support the Veteran's contentions that is new and material.  Medical evidence of record does not support any direct link to service for any bilateral foot disorder.  Even if the Board were to presume that the Veteran suffered from jungle rot in Vietnam, which it explicitly does not, there is no medical evidence of record linking any current foot disorder to his period of service.  

In contrast, evidence now of record clearly identifies a current psychiatric diagnosis, and that opinion linked this diagnosis to an incident which occurred during the Veteran's period of active duty.

As noted, evidence is material only if it is relevant to and probative of an issue that was a specific basis for denial of the last final disallowance.  While there is a "low threshold" for determining that additional evidence submitted since a prior final decision provides new and material evidence to reopen a claim, in the absence of any new evidence to demonstrate any diagnosis of a bilateral foot disorder, or evidence that any such diagnosis is linked in any way to his period of active service, new and material evidence has not been received which addressed any basis for the prior, final decision.  Therefore, the claim for entitlement to service connection for a bilateral foot disorder is not reopened.

Because the October 2014 VA examination report provides a current diagnosis for an acquired psychiatric disorder, pursuant to the DSM-5, and an opinion linking that diagnosis to the Veteran's period of active service, new and material evidence has been received sufficient to reopen the Veteran's psychiatric claim.  The issue of entitlement to service connection for this disorder is addressed in the following section.

Service Connection

The Veteran alleges that his current diagnosis of an acquired psychiatric disorder is related to a stressful incident that he experienced during active duty.  Specifically, the Veteran contends that he found the body of a friend who killed himself.  When developing the Veteran's PTSD claim, VA verified the Veteran's stressor in October 2012.  
Following an August 2014 Board remand, the Veteran was provided a VA examination to address his psychiatric claim in October 2014.  At that time, he was diagnosed with TSRD, satisfying the first element of Hickson.  The examiner noted that TSRD was manifested by dreams/nightmares about the claimed traumatic event, intrusive symptoms, and sleep disturbance.  It was the examiner's opinion that these symptoms are at least as likely as not due TSRD/PTSD, as opposed to substance dependence, as the Veteran's substance abuse disorders had been in remission for one year.  While the Veteran's in-service stressor was adequate to support the diagnosis of PTSD, not all diagnostic criteria were met in order to provide a PTSD diagnosis.  However, the examiner indicated that, considering only the conceded stressor of the suicide of the Veteran's friend and fellow serviceman, and not considering any symptoms that the Veteran attributed to an as yet unverified stressor, the Veteran met the criteria for a diagnosis of TSRD which represented sub-syndromal PTSD symptomatology.  TSRD is now a stand-alone psychiatric disorder with the advent of the DSM-5.

While VA could undertake additional development to clarify whether the Veteran has a current diagnosis of PTSD, as such a diagnosis has been issued, based on DSM-IV criteria, numerous times during the course of this appeal, based on the Veteran's verified, in-service stressor, the October 2014 TSRD diagnosis which serves to corroborate a link between that incident and the Veteran's current diagnosis, and the Veteran's recitation of those events (which is credible based on the subsequent verification), the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  Accordingly, the Board concludes that grant of service connection for an acquired psychiatric disorder is warranted.  


ORDER

New and material evidence has not been received sufficient to reopen a claim for entitlement to service connection for a bilateral foot disorder; the claim is not reopened.

New and material evidence has been received sufficient to reopen a claim for entitlement to service connection for an acquired psychiatric disorder; the claim is reopened.

Entitlement to service connection for an acquired psychiatric disorder is granted.



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


